DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/402,670, filed on August 16, 2021.

Oath/Declaration
Oath/Declaration as filed on August 16, 2021 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 1 recites limitation “a target photoelectric conversion unit” in eighth and ninth lines of the claim but it is unclear as to whether the limitation is referring to same at least one target photoelectric conversion unit recited in sixth line of the claim, or a different target photoelectric conversion unit.  Accordingly, any claim(s) dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 16 recites limitation “the same layer” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claim given that the claim uses term “the same layer” for a first time without previously reciting the term in claim 16 or in a claim from which claim 16 depends, which even further creates lack of clarity in regard to exactly what same layer is being referred to.  Therefore, Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 19 recites limitation “a target photoelectric conversion unit” in ninth and tenth lines of the claim but it is unclear as to whether the limitation is referring to same at least one target photoelectric conversion unit recited in seventh line of the claim, or a different target photoelectric conversion unit.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, claim 20 recites limitation “a target photoelectric conversion unit” in thirteenth and fourteenth lines of the claim but it is unclear as to whether the limitation is referring to same at least one target photoelectric conversion unit recited in eleventh line of the claim, or a different target photoelectric conversion unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tago, U.S. Patent Application Publication 2022/0034712 A1 (hereinafter Tago).
Regarding claim 1, Tago teaches a fingerprint acquisition apparatus, comprising: a base substrate (1, 5 FIGS. 1A-2, 6, and 9, paragraph[0027] of Tago teaches as illustrated in FIG. 1A, a detection apparatus 120 with an illumination device includes a detection device 1 and an illumination device 121; the detection device 1 includes a sensor substrate 5, an optical filter 7, an adhesive layer 125, and a cover member 122; that is, the sensor substrate 5, the optical filter 7, the adhesive layer 125, and the cover member 122 are stacked in the order as listed, in a direction orthogonal to a surface of the sensor substrate 5; the cover member 122 of the detection device 1 can be replaced with the illumination device 121, as will be described later; the adhesive layer 125 only needs to bond the optical filter 7 to the cover member 122; hence, the detection device 1 may have a structure without the adhesive layer 125 in a region corresponding to a detection region AA; when the adhesive layer 125 is absent in the detection region AA, the detection device 1 has a structure in which the adhesive layer 125 bonds the cover member 122 to the optical filter 7 in a region corresponding to a peripheral region GA outside the detection region AA; and the adhesive layer 125 provided in the detection region AA may be simply paraphrased as a protective layer for the optical filter 7, and See also at least paragraphs[0024], [0035]-[0036], [0058], and [0093] of Tago (i.e., Tago teaches a detection device that includes a sensor substrate)); 
a plurality of photoelectric conversion units disposed on the base substrate (30 FIGS. 1A-2, 5-6, and 9-10, paragraph[0056] of Tago teaches as illustrated in FIG. 5, the optical filter 7 is provided so as to cover the detection elements 3 (photodiodes 30) arranged in a matrix having a row-column configuration; the optical filter 7 includes a first light-transmitting resin layer 74 and a second light-transmitting resin layer 75 that cover the detection elements 3, and includes a plurality of lenses 78 provided for each of the detection elements 3; the lenses 78 are arranged for each of the detection elements 3; in the example illustrated in FIG. 5, eight lenses 78-1, 78-2, . . . , 78-8 are provided for each of the detection elements 3; and the lenses 78-1, 78-2, . . . , 78-8 are arranged in a triangular lattice pattern; and as will be described later, each of the detection elements 3 has a plurality of detection regions (partial photodiodes 30S), thus having a structure in which the lenses 78 correspond to the detection regions in the detection element 3, and See also at least paragraphs[0005], [0024], [0027], [0035], [0039], [0057]-[0065], [0083], [0087]-[0088], [0095], [0093], and [0103] of Tago (i.e., Tago teaches photodiodes disposed on a protective film of the sensor substrate)); and 
a first shading pattern disposed on the base substrate; wherein the first shading pattern comprises at least one first shading block corresponding to at least one target photoelectric conversion unit of the plurality of photoelectric conversion units, the first shading block comprising a first opening, wherein an orthographic projection of the first opening in the first shading block on the base substrate is within an orthographic projection of a target photoelectric conversion unit corresponding to the first shading block on the base substrate (71, OP1, 30 FIGS. 1A-2, 5-6, and 9-10, paragraph[0061] of Tago teaches the first light-blocking layer 71 is provided directly on the protective film 29 of the sensor substrate 5 so as to be in contact therewith; in other words, the first light-blocking layer 71 is provided between the photodiode 30 and the lens 78 in the third direction Dz; and the first light-blocking layer 71 is provided with a first opening OP1 in a region overlapping the photodiode 30; and the first opening OP1 is formed in a region overlapping the optical axis CL, and See also at least paragraphs[0005], [0024], [0035], [0062]-[0063], [0074], [0078], [0083], [0093], [0095], and [0124] of Tago (i.e., Tago teaches a first light-blocking layer having first openings overlapping and corresponding to partial photodiodes of each photodiode)).  
Regarding claim 2, Tago teaches the apparatus according to claim 1, further comprising: a second shading pattern disposed on the base substrate; wherein the second shading pattern comprises at least one second shading block corresponding to the at least one first shading block, the second shading block comprising a second opening, wherein a positional relationship between an orthographic projection of the second opening in the second shading block on the base substrate and an orthographic projection of the first opening in the first shading block corresponding to the second shading block on the base substrate satisfies any one of the following conditions: the orthographic projection of the second opening in the second shading block on the base substrate is connected to the orthographic projection of the first opening in the first shading block corresponding to the second shading block on the base substrate; and the orthographic projection of the second opening in the second shading block on the base substrate is overlapped with the orthographic projection of the first opening in the first shading block corresponding to the second shading block on the base substrate (72, OP2 FIGS. 1A-2, and 5-10, paragraph[0067] of Tago teaches the second light-blocking layer 72 is provided directly on the first light-transmitting resin layer 74 so as to be in contact therewith; in other words, the second light-blocking layer 72 is provided between the first light-blocking layer 71 and the lens 78 in the third direction Dz; the second light-blocking layer 72 is provided with the second opening OP2 in a region overlapping the photodiode 30 and the first opening OP1; the second opening OP2 is formed in a region overlapping the optical axis CL; and more preferably, the center of the second opening OP2 and the center of the first opening OP1 are provided so as to overlap the optical axis CL, and See also at least paragraphs[0005], [0024], [0035], [0061]-[0063], [0074], [0068], [0071], [0078], [0080], [0090], [0093], [0095], [0107], and [0124] of Tago (i.e., Tago teaches a second light-blocking layer having second openings overlapping the first openings of the first light-blocking layer and corresponding to partial photodiodes of each photodiode)).  
Regarding claim 3, Tago teaches the fingerprint acquisition apparatus according to claim 2, wherein a gap is defined between the first shading pattern and the second shading pattern in a direction perpendicular to the base substrate (FIGS. 1A-2, 5-6, and 9-10, paragraph[0066] of Tago teaches the first light-transmitting resin layer 74 is provided directly on the filter layer 73 so as to be in contact therewith; in other words, the first light-transmitting resin layer 74 is provided between the first light-blocking layer 71 and the second light-blocking layer 72 in the third direction Dz; and the first light-transmitting resin layer 74 and the second light-transmitting resin layer 75 are formed of, for example, a light-transmitting acrylic resin, and See also at least paragraphs[0005], [0024], [0027], [0035], and [0068] of Tago (i.e., Tago teaches a first light-transmitting resin layer that is disposed in a space (i.e., gap), which is between the first light-blocking layer and the second light-blocking layer, along a direction perpendicular to the sensor substrate)).
Regarding claim 4, Tago teaches the fingerprint acquisition apparatus according to claim 2, further comprising: a transparent spacer layer disposed between the first shading pattern and the second shading pattern (74 FIGS. 1A-2, 5-6, and 9-10, paragraph[0066] of Tago teaches the first light-transmitting resin layer 74 is provided directly on the filter layer 73 so as to be in contact therewith; in other words, the first light-transmitting resin layer 74 is provided between the first light-blocking layer 71 and the second light-blocking layer 72 in the third direction Dz; and the first light-transmitting resin layer 74 and the second light-transmitting resin layer 75 are formed of, for example, a light-transmitting acrylic resin, and See also at least paragraphs[0005], [0024], [0027], [0035], and [0068] of Tago (i.e., Tago teaches a first light-transmitting resin layer that is disposed in a space (i.e., gap), which is between the first light-blocking layer and the second light-blocking layer, along a direction perpendicular to the sensor substrate)).
Regarding claim 5, Tago teaches the fingerprint acquisition apparatus according to claim 2, wherein a shape of the first opening in the first shading block is the same as a shape of the second opening in the second shading block, and a size of the first opening in the first shading block is equal to a size of the second opening in the second shading block (FIGS. 1A-2, and 5-10, paragraph[0080] of Tago teaches the second light-blocking layer 72 is provided directly on the first light-transmitting resin layer 74 so as to be in contact therewith; in other words, the second light-blocking layer 72 is provided between the first light-blocking layer 71 and the lens 78 in the third direction Dz; the second light-blocking layer 72 is provided with the second opening OP2 in a region overlapping the photodiode 30 and the first opening OP1; the second opening OP2 is formed in a region overlapping the optical axis CL; and more preferably, the center of the second opening OP2 and the center of the first opening OP1 are provided so as to overlap the optical axis CL, and See also at least paragraphs[0005], [0024], [0035], [0061]-[0064], [0067], [0074], [0068], [0071], [0078], [0090]-[0091], [0093], [0095], [0107], and [0124] of Tago (i.e., Tago teaches the second light-blocking layer with second openings having a circular shape overlapping the first openings having a circular shape within the first light-blocking layer, the second light-blocking layer with the second openings corresponding to partial photodiodes of each photodiode, wherein a thickness of the first light-blocking layer is equal to a thickness of the second light-blocking layer)).
Regarding claim 8, Tago teaches the fingerprint acquisition apparatus according to claim 1, wherein each of the plurality of photoelectric conversion units is the target photoelectric conversion unit (FIGS. 1A-2, 5-6, and 9-10, paragraph[0056] of Tago teaches as illustrated in FIG. 5, the optical filter 7 is provided so as to cover the detection elements 3 (photodiodes 30) arranged in a matrix having a row-column configuration; the optical filter 7 includes a first light-transmitting resin layer 74 and a second light-transmitting resin layer 75 that cover the detection elements 3, and includes a plurality of lenses 78 provided for each of the detection elements 3; the lenses 78 are arranged for each of the detection elements 3; in the example illustrated in FIG. 5, eight lenses 78-1, 78-2, . . . , 78-8 are provided for each of the detection elements 3; and the lenses 78-1, 78-2, . . . , 78-8 are arranged in a triangular lattice pattern; and as will be described later, each of the detection elements 3 has a plurality of detection regions (partial photodiodes 30S), thus having a structure in which the lenses 78 correspond to the detection regions in the detection element 3, and See also at least paragraphs[0005], [0024], [0027], [0035], [0039], [0057]-[0065], [0083], [0087]-[0088], [0095], [0093], and [0103] of Tago (i.e., Tago teaches photodiodes disposed on a protective film of the sensor substrate)).
Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon, U.S. Patent Application Publication 2022/0131018 A1 (hereinafter Jeon).
Regarding claim 19, Jeon teaches a display panel, comprising a plurality of pixels and (100, DP FIGS. 1, and 3-4, paragraph[0080] of Jeon teaches referring to FIG. 4, the display panel 100 may include a plurality of display pixels DP that display an image; and each of the display pixels DP may include a first thin film transistor ST1, and a light emitting element 170, and See also at least paragraphs[0043], and [0058]-[0059] of Jeon (i.e., Jeon teaches a display panel having display pixels)) a fingerprint acquisition apparatus, wherein the fingerprint acquisition apparatus comprises (400 FIGS. 1, and 3-5, paragraph[0110] of Jeon teaches referring to FIG. 5, the fingerprint sensor 400 according to an embodiment may include a fingerprint sensing layer 410, and a collimator layer 420 disposed on the fingerprint sensing layer 410, and See also at least paragraphs[0065], [0075], and [0112]-[0113] of Jeon (i.e., Jeon teaches a fingerprint sensor having a fingerprint sensor substrate)): 
a base substrate (FSUB FIGS. 1, and 3-5, paragraph[0112] of Jeon teaches a buffer layer BF may be disposed on a fingerprint sensor substrate FSUB. The fingerprint sensor substrate FSUB may include (e.g., may be made of) an insulating material, for example, such as a polymer resin; for example, the fingerprint sensor substrate FSUB may include polyimide; and the fingerprint sensor substrate FSUB may be a flexible substrate capable of being bent, folded, rolled, and/or the like, and See also at least paragraphs[0065], [0075], [0110], and [0113] of Jeon (i.e., Jeon teaches the fingerprint sensor having the fingerprint sensor substrate)); 
a plurality of photoelectric conversion units disposed on the base substrate; and (PD FIGS. 1, and 3-5, paragraph[0111] of Jeon teaches the fingerprint sensing layer 410 may include a plurality of sensor pixels SP for sensing light; and each of the sensor pixels SP may include a second thin film transistor ST2, and a photo-sensing element PD, and See also at least paragraphs[0065], [0068], [0075], [0110], and [0112]-[0113] of Jeon (i.e., Jeon teaches the fingerprint sensor having sensor pixels each including a photo-sensing element on the fingerprint sensor substrate))
a first shading pattern disposed on the base substrate; wherein the first shading pattern comprises at least one first shading block corresponding to at least one target photoelectric conversion unit of the plurality of photoelectric conversion units, the first shading block comprising a first opening, wherein an orthographic projection of the first opening in the first shading block on the base substrate is within an orthographic projection of a target photoelectric conversion unit corresponding to the first shading block on the base substrate (440, HO1, PD FIGS. 1, and 3-5, paragraph[0145] of Jeon teaches each of the openings OA of the collimator layer 420 may be defined as a region where the first light blocking layer 440 and the second light blocking layer 460 are not disposed in the third direction (Z-axis direction), and the light blocking portion LSA of the collimator layer 420 may be defined as a region where the first and second light blocking layers 440 and 460 are disposed; each of the openings OA may be defined as a region where a corresponding first hole HO1 overlaps with a corresponding second hole HO2, and the light blocking portion LSA may be defined as a region where the first light blocking layer 440 overlaps with the second light blocking layer 460; and because the photo-sensing element PD overlaps with a plurality of openings OA from among the openings OA in the third direction (Z-axis direction), light may be incident on the photo-sensing element PD of the sensor pixel SP through the openings OA, and See also at least paragraphs[0110]-[0111], [0136] [0148], [0159], and [0198] of Jeon (i.e., Jeon teaches a first light blocking layer with holes that correspond to openings of a collimator layer and that overlaps a photo-sensing element)).  

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tago, in view of Harada, U.S. Patent Application Publication 2008/0203278 A1 (hereinafter Harada).
Regarding claim 6, Tago teaches the fingerprint acquisition apparatus according to claim 2, but does not expressly teach wherein the first shading block further comprises at least one third opening, wherein an orthographic projection of the at least one third opening on the base substrate is within an orthographic projection of the target photoelectric conversion unit on the base substrate.
However, Harada teaches wherein the first shading block further comprises at least one third opening, wherein an orthographic projection of the at least one third opening on the base substrate is within an orthographic projection of the target photoelectric conversion unit on the base substrate (FIG. 1, paragraph[0052] of Harada teaches in addition, on the epitaxial region 12 in the readout part 31 and the vertical charge transfer part 41, an electrode (a transfer electrode and a readout electrode) 61 is formed through an insulating film (not shown); and moreover, a light shielding film 62 is formed through an insulating film (not shown), and on the photosensor part 21, an opening 63 is formed in the light shielding  film 62 (i.e., Harada as shown in FIG. 1 teaches a light shielding film having two openings that overlap a photosensor part)).
Furthermore, Tago and Harada are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem of forming the detection device for suitably detecting fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tago based on Harada wherein the first shading block further comprises at least one third opening, wherein an orthographic projection of the at least one third opening on the base substrate is within an orthographic projection of the target photoelectric conversion unit on the base substrate.  One reason for the modification as taught by Harada is to form an imaging device that can obtain images of high sensitivity (paragraphs[0025]-[0027] and [0084] of Harada).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tago, in view of Sasaki, U.S. Patent Application Publication 2002/0054394 A1 (hereinafter Sasaki).
Regarding claim 9, Tago teaches the fingerprint acquisition apparatus according to claim 2, further comprising; but does not expressly teach : a transparent insulation layer disposed on the base substrate; and a transparent conductive layer disposed on the base substrate, wherein the transparent conductive layer is electrically connected to a grounding point. 
However, Sasaki teaches a transparent insulation layer disposed on the base substrate; and a transparent conductive layer disposed on the base substrate, wherein the transparent conductive layer is electrically connected to a grounding point (103, 123 FIGS. 12B and 14, paragraph[0075] of Sasaki teaches to read a shadow pattern corresponding to a fingerprint by the reading apparatus, the fingerprint portion FNP of a finger FNG is placed on the reading apparatus; the fingerprint portion FNP has projections FNPa and recessions FNPb defined between the adjacent projections FNPa; at the time, the projections FNPa of the fingerprint portion FNP are in contact with the transparent conductive layer 103, while the recessions FNPb of the fingerprint portion FNP are not; in this state, the backlight system 101, which is located under the insulating transparent substrate 112 holding the photosensor array 100 thereon, emits illumination light La to the finger FNG; the illumination light La passes through the insulating transparent substrate 112 and the insulating films 114, 121 and 123, except for the areas where the double-gate transistors 111 are formed (more specifically, the areas where the bottom gate electrodes 113, the drain electrodes 120 and the source electrodes 119 are formed); the illumination light La is incident on the projections FNPa, which are in contact with the upper surface of the transparent conductive layer 103; the illumination light La is also incident on the recessions FNPb after passing through an air layer; and the illumination light La from the backlight system 101 does not fall directly on the semiconductor layers 115 of the double-gate transistors 111 since the layers 115 are shielded by the bottom gate electrodes 113, and See also at least paragraph [0066], [0073]-[0074], and [0087] of Sasaki (i.e., Sasaki teaches a transparent conductive layer disposed on insulating films through which light passes through)).
Furthermore, Tago and Sasaki are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem of forming the detection device for suitably detecting an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tago based on Sasaki to have a transparent insulation layer disposed on the base substrate; and a transparent conductive layer disposed on the base substrate, wherein the transparent conductive layer is electrically connected to a grounding point.  One reason for the modification as taught by Sasaki is to form a suitable reading apparatus for reading a target object having a fine recessed or projecting pattern such as a fingerprint (ABSTRACT and paragraph[0004] of Sasaki).
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tago, in view of Jeon.
Regarding claim 10, Tago teaches the fingerprint acquisition apparatus according to claim 1, further comprising:; but does not expressly teach a plurality of thin film transistors disposed on the base substrate; wherein each of the thin film transistors comprises a first electrode, a second electrode, and a third electrode configured to control connection or disconnection between the first electrode and the second electrode, wherein the second electrode is electrically connected to one of the plurality of photoelectric conversion units.
However, Jeon teaches a plurality of thin film transistors disposed on the base substrate; wherein each of the thin film transistors comprises a first electrode, a second electrode, and a third electrode configured to control connection or disconnection between the first electrode and the second electrode, wherein the second electrode is electrically connected to one of the plurality of photoelectric conversion units (STI2, S2, D2, G2 FIGS. 2-3 and 5, paragraphs[0114] of Jeon teaches a second active layer ACT2 of the second thin film transistor ST2 may be disposed on the buffer layer BF; the second active layer ACT2 of the second thin film transistor ST2 may include polycrystalline silicon, single crystal silicon, low-temperature polycrystalline silicon, amorphous silicon, or an oxide semiconductor; because the second active layer ACT2 of the second thin film transistor ST2, which may be exposed without being covered by a second gate insulating layer GI2, is doped with impurities or ions, the second active layer ACT2 may have a conductivity; therefore, conductive regions of the second active layer ACT2 may be formed into a second source electrode S2 and a second drain electrode D2 of the second thin film transistor ST2; the second gate insulating layer GI2 may be disposed on the second active layer ACT2 of the second thin film transistor ST2; although FIG. 5 shows that the second gate insulating layer GI2 is disposed between a second gate electrode G2 and the second active layer ACT2 of the second thin film transistor ST2, and between a first fingerprint capacitor electrode FCE1 and the buffer layer BF, the present disclosure is not limited thereto; for example, the second gate insulating layer GI2 may also be disposed between the first insulating layer INS1 and the second active layer ACT2, and between the first insulating layer INS1 and the buffer layer BF; and the second gate insulating layer GI2 may be formed of an inorganic layer, for example, such as a silicon nitride layer, a silicon oxynitride layer, a silicon oxide layer, a titanium oxide layer, or an aluminum oxide layer, and See also at least paragraphs[0068], [0043], [0073]-[0078], [0110]-[0111], [0116], [0119], and [0130] of Jeon (i.e., Jeon teaches a display device with sensor pixels each having a thin film transistor with a source electrode and a drain electrode that is electrically connected to a photo-sensing element via a connection electrode)).
Furthermore, Tago and Jeon are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem of forming the detection device for suitably detecting an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tago based on Jeon to have a plurality of thin film transistors disposed on the base substrate; wherein each of the thin film transistors comprises a first electrode, a second electrode, and a third electrode configured to control connection or disconnection between the first electrode and the second electrode, wherein the second electrode is electrically connected to one of the plurality of photoelectric conversion units.  One reason for the modification as taught by Jeon is to for a fingerprint sensor capable of improving transmittance of a collimator, and reducing noise light (ABSTRACT and paragraph[0006] of Jeon).  The same motivation and rationale to combine for claim 10 mentioned above, in light of corresponding statement of grounds of rejection, applies to all claims mentioned in the corresponding statement of grounds of rejection.
Regarding claim 17, Tago teaches the fingerprint acquisition apparatus according to claim 2, but does not expressly teach wherein a material of the first shading pattern and a material of the second shading pattern comprise any one of: molybdenum, aluminum, and a composite metal of molybdenum and aluminum.  
However, Jeon teaches wherein a material of the first shading pattern and a material of the second shading pattern comprise any one of: molybdenum, aluminum, and a composite metal of molybdenum and aluminum (FIGS. 6, paragraphs[0151] of Jeon teaches referring to FIG. 6, the first light blocking layer 440 may include a first layer 441, and a second layer 442 disposed on the first layer 441; the first layer 441 may include a metal; for example, the metal may be any suitable one selected from among aluminum (Al), molybdenum (Mo), chromium (Cr), tungsten (W), titanium (Ti), silver (Ag), nickel (Ni), cobalt (Co), and/or copper (Cu); the second layer 442 may include a metal oxide; for example, the metal oxide may be any suitable one selected from among molybdenum oxide (MoOx), copper oxide (CuOx), and/or graphene oxide (GO); in an embodiment, the first light blocking layer 440 may have a structure in which the first layer 441 including (e.g., made of) molybdenum (Mo) and the second layer 442 including (e.g., made of) molybdenum oxide (MoOx) are stacked; however, the present disclosure is not limited thereto, and the first light blocking layer 440 may have a structure in which three or more layers are stacked; and for example, the first light blocking layer 440 may be formed of three layers in which titanium (Ti), copper (Cu), and graphene (GO) are sequentially stacked (i.e., Jeon teaches a first light blocking layer that includes molybdenum)).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tago, in view of Jeon, and Sasaki.
Regarding claim 11, Tago and Jeon teach the fingerprint acquisition apparatus according to claim 10, further comprising:; but do not expressly teach a common electrode disposed on the base substrate, wherein the common electrode is electrically connected to the plurality of photoelectric conversion units.
However, Sasaki teaches a common electrode disposed on the base substrate, wherein the common electrode is electrically connected to the plurality of photoelectric conversion units (144 FIG. 13, paragraph[0069] of Sasaki teaches broadly speaking, the photosensor system comprises the following: the photosensor array 100 including a large number of double-gate transistors 111 which are arranged in two dimensions in a matrix pattern of (n rows x m columns); top and bottom gate lines 143 and 141, the top gate line 143 connecting the top gate terminals TG (top gate electrodes 122) of the double-gate transistors 111 together in the row direction and the bottom gate line 141 connecting the bottom gate terminals BG (bottom gate electrodes 113) of the double-gate transistors 111 together in the row direction; drain lines (data lines) 142 connecting the train terminals D (drain electrodes 120) of the double-gate transistors 111 together in the column direction; source lines 144 (common lines) connecting the source terminals S (source electrodes 119) together in the column direction; a top gate driver 146 connected to the top gate lines 143; a bottom gate driver 144 connected to the bottom gate lines 141; and a drain driver 150 including a column switch 145, which is connected to the drain lines 142, a precharge switch 147 and an amplifier 148, and See also at least paragraph[0070] of Sasaki (i.e., Sasaki teaches source lines kept at a ground potential and electrically connected to the source terminals of transistors of a photosensor array)).
Furthermore, Tago, Jeon, and Sasaki are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem of forming the detection device for suitably detecting an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Tago based on Jeon and Sasaki to have a common electrode disposed on the base substrate, wherein the common electrode is electrically connected to the plurality of photoelectric conversion units.  One reason for the modification as taught by Jeon is to for a fingerprint sensor capable of improving transmittance of a collimator, and reducing noise light (ABSTRACT and paragraph[0006] of Jeon).  Another reason for the modification as taught by Sasaki is to form a suitable reading apparatus for reading a target object having a fine recessed or projecting pattern such as a fingerprint (ABSTRACT and paragraph[0004] of Sasaki).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Bok et al., U.S. Patent Application Publication 2021/0200366 A1 (hereinafter Bok).
Regarding claim 20, Jeon teaches an electronic device, comprising a display panel and (10, 100 FIGS. 1, and 3-4, paragraph[0056] of Jeon the display device 10 includes a display panel 100, a display driving circuit 200, a circuit board 300, and a fingerprint sensor 400, and See also at least paragraphs[0043], [0058]-[0059], and [0080] of Jeon (i.e., Jeon teaches a display device with a display panel having display pixels)); the display panel comprises a plurality of pixels and (DP FIGS. 1, and 3-4, paragraph[0080] of Jeon teaches referring to FIG. 4, the display panel 100 may include a plurality of display pixels DP that display an image; and each of the display pixels DP may include a first thin film transistor ST1, and a light emitting element 170, and See also at least paragraphs[0043], [0056], and [0058]-[0059] of Jeon (i.e., Jeon teaches a display panel having display pixels)) a fingerprint acquisition apparatus, wherein the fingerprint acquisition apparatus comprises (400 FIGS. 1, and 3-5, paragraph[0110] of Jeon teaches referring to FIG. 5, the fingerprint sensor 400 according to an embodiment may include a fingerprint sensing layer 410, and a collimator layer 420 disposed on the fingerprint sensing layer 410, and See also at least paragraphs[0065], [0075], and [0112]-[0113] of Jeon (i.e., Jeon teaches a fingerprint sensor having a fingerprint sensor substrate)): 
a base substrate (FSUB FIGS. 1, and 3-5, paragraph[0112] of Jeon teaches a buffer layer BF may be disposed on a fingerprint sensor substrate FSUB. The fingerprint sensor substrate FSUB may include (e.g., may be made of) an insulating material, for example, such as a polymer resin; for example, the fingerprint sensor substrate FSUB may include polyimide; and the fingerprint sensor substrate FSUB may be a flexible substrate capable of being bent, folded, rolled, and/or the like, and See also at least paragraphs[0065], [0075], [0110], and [0113] of Jeon (i.e., Jeon teaches the fingerprint sensor having the fingerprint sensor substrate)); 
a plurality of photoelectric conversion units disposed on the base substrate; and (PD FIGS. 1, and 3-5, paragraph[0111] of Jeon teaches the fingerprint sensing layer 410 may include a plurality of sensor pixels SP for sensing light; and each of the sensor pixels SP may include a second thin film transistor ST2, and a photo-sensing element PD, and See also at least paragraphs[0065], [0068], [0075], [0110], and [0112]-[0113] of Jeon (i.e., Jeon teaches the fingerprint sensor having sensor pixels each including a photo-sensing element on the fingerprint sensor substrate)) 
a first shading pattern disposed on the base substrate; wherein the first shading pattern comprises at least one first shading block corresponding to at least one target photoelectric conversion unit of the plurality of photoelectric conversion units, the first shading block comprising a first opening, wherein an orthographic projection of the first opening in the first shading block on the base substrate is within an orthographic projection of a target photoelectric conversion unit corresponding to the first shading block on the base substrate (440, HO1, PD FIGS. 1, and 3-5, paragraph[0145] of Jeon teaches each of the openings OA of the collimator layer 420 may be defined as a region where the first light blocking layer 440 and the second light blocking layer 460 are not disposed in the third direction (Z-axis direction), and the light blocking portion LSA of the collimator layer 420 may be defined as a region where the first and second light blocking layers 440 and 460 are disposed; each of the openings OA may be defined as a region where a corresponding first hole HO1 overlaps with a corresponding second hole HO2, and the light blocking portion LSA may be defined as a region where the first light blocking layer 440 overlaps with the second light blocking layer 460; and because the photo-sensing element PD overlaps with a plurality of openings OA from among the openings OA in the third direction (Z-axis direction), light may be incident on the photo-sensing element PD of the sensor pixel SP through the openings OA, and See also at least paragraphs[0110]-[0111], [0136] [0148], [0159], and [0198] of Jeon (i.e., Jeon teaches a first light blocking layer with holes that correspond to openings of a collimator layer and that overlaps a photo-sensing element)); but does not expressly teach a power supply assembly, wherein the power supply assembly is electrically connected to the display panel and configured to supply power to the display panel.
However, Bok teaches a power supply assembly, wherein the power supply assembly is electrically connected to the display panel and configured to supply power to the display panel (FIG. 2, paragraph[0393] of Bok teaches on the display circuit board 310, a power supply for supplying driving voltages for driving the display pixels and the display driver 320 of the display panel 300 may be disposed; and alternatively, the power supply may be integrated with the display driver 320, in which case, the display driver 320 and the power supply may be implemented as a single integrated circuit, and See also at least paragraphs[0392], [0424]-[0426], and [0464] of Bok (i.e., Bok teaches a power supply for supplying driving voltages for driving display pixels and a display driver of a display panel having sensor pixels for recognizing a fingerprint of a person)).
Furthermore, Jeon and Bok are considered to be analogous art because they are from the same field of endeavor with respect to a detection device, and involve the same problem of forming the detection device for suitably detecting an object.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jeon based on Bok to have a power supply assembly, wherein the power supply assembly is electrically connected to the display panel and configured to supply power to the display panel.  One reason for the modification as taught by Bok is to suitably supply driving voltages for driving display pixels of a display panel (paragraph[0393] of Bok).

Potentially Allowable Subject Matter
Claims 7, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 7, 12-16, and 18 the prior art references of record do not teach the combination of all element limitations as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621